                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
ANDREW FIELDS, III,                   :
                   Petitioner         :
                                               CIV. NO. 3:18-1169
             v.                       :
                                               (Judge Mannion)
UNITED STATES, et al.,                :
                   Respondents        :


                                MEMORANDUM
         Petitioner, Andrew Fields, a federal inmate currently confined in the
United States Penitentiary, Lewisburg, Pennsylvania (USP-Lewisburg), filed
the instant petition for writ of habeas corpus pursuant to 28 U.S.C. §2241.
He claims that he has “received a sentence reduction of 410 months
reduced to 92 months but the full term hasn’t been modified correctly in the
Federal Bureau of Prisons computation computer system” and that
Petitioner has “completed his 92 month sentence but still remains in
F.B.O.P. custody.” (Doc. 1, petition). Thus, Petitioner seeks “immediate
release from custody”. Id. For the reasons set forth below, the petition will
be denied.


I. Background
         On July 19, 2012, Petitioner was convicted in the United States
District Court for the Western District of Kentucky three counts:
         Count 1: Possession with Intent to Deliver Cocaine Base,
         in violation of 21 U.S.C. §841(a)(1), (b)(1)(B)
         Count 2: Convicted Felon in Possession of a Firearm, in
         violation of 18 U.S.C. §§922(g)(1), 924(a)(2); and
         Count 3: Possession of a Firearm in Furtherance of a
         Drug Trafficking Crime, in violation 18 U.S.C.
         §924(c)(1)(A), (B)(i) and (C)(i).
United States v. Fields, No. 3:11-cr-0045 (W.D. Ky. (Doc. 54, Judgment
and Commitment Order)).
         On October 31, 2012, Petitioner was sentenced to a term of 110
months each as to Counts 1 and 2, to be served concurrently with each
other, and 300 months as to Count 3, to be served consecutively to the
concurrent 110 month term, for an aggregate sentence of 410 months. Id.
         On September 8, 2014, Petitioner filed a motion to vacate under
28 U.S.C. §2255. Id. at 72. He raised four grounds for relief. Id.
         On February 12, 2015, the sentencing court, granted a motion for
sentence reduction, pursuant to under 18 U.S.C. §3582(c)(2), as follow:
         GRANTED and the defendant’s previously imposed
         sentence of imprisonment (as reflected in the last
         judgment issued) of 110 months as to each of Counts 1
         and 2 of the Indictment, to be served concurrently with
         each other, 300 months as to Count 3 to be served
         consecutively to the terms imposed on Counts 1 and 2 for
         a total term of 410 months is reduced to a term of 92
         months as to each of Counts 1 and 2 of the Indictment, to
         be served concurrently with each other, 300 months as to
         Count 3 to be served consecutively to the terms imposed
         on Counts 1 and 2 for a total term of 392 months
         imprisonment. If on November 1, 2015, this reduced
         sentence is less than the amount of time the Defendant
         has already served, then the sentence herein shall be
         reduced to a “Time Served” sentence.
United States v. Fields, No. 3:11-cr-0045 (W.D. Ky. (Doc. 87, Order)).
         By Memorandum and Order dated March 18, 2015, the Court
adopted the Magistrate Judge’s February 23, 2015 Findings of Fact and
Conclusions of Law and Recommendation and denied Petitioner’s §2255
motion. Id. at 95.
         On April 9, 2018, Petitioner filed a motion to vacate under 28
U.S.C. §2255. in the United States District Court for the Western District of
Kentucky, seeking release from imprisonment because his sentence was
reduced, and he has now served the ordered amount of time, but is still


                                    -2-
being held by the Bureau of Prisons (BOP) because his sentence time has
not been updated correctly in the BOP computer system. Id. at 107.
          By Memorandum and Order dated April 28, 2018, the Court
construed Petitioner’s motion as a motion for writ of habeas corpus
pursuant to 28 U.S.C. §2241, and transferred the action to the United
States District Court for the Middle District of Pennsylvania. Id. at 108. On
April 30, 2018, Petitioner’s action was received and filed in this Court. (Doc.
1, petition).


II. Discussion
          Petitioner files the instant petition for writ of habeas corpus,
seeking immediate release on the basis that he has fully served his
sentence. In support of such request, he submits two arguments. The first
is that Petitioner requested a “copy of all of his trial proceedings legal
documents” and “was mailed only a criminal docket sheet”, which Petitioner
claims contains a docket entry for his sentence reduction that reads
“Imprisonment of 410 months is reduced to 92 months.” (Doc. 13 at 2).
Secondly, Petitioner claims that in the Magistrate Judge’s February 23,
2015 Findings of Fact, the Magistrate Judge referenced in footnote 19, that
“The District Court subsequently reduced Field’s sentence to 92 months
pursuant to 28 U.S.C. §3582(c)(2). (DN 87, Order Reducing Sentence).” Id.
Thus, Petitioner claims that “in the event that if Petitioner is reading his
docket sheet incorrectly he makes note that he only wishes to receive what
he suppose to have coming by law and/or nothing more and dos not wish
to waste the Court’s time with frivolous litigations.” Id.
          While the Court can certainly see how these unofficial references
to the Petitioner’s sentence might lead to some confusion, the controlling
document for Petitioner’s sentence is the Kentucky District Court’s February
                                      -3-
13, 2015 Order Regarding Motion for Sentence Reduction Pursuant to 18
U.S.C. §3582(c)(2), which clearly states that Petitioner’s sentence “is
reduced to a term of 92 months as to each of Counts 1 and 2 of the
Indictment, to be served concurrently with each other, 300 months as to
Count 3 to be served consecutively to the terms imposed on Counts 1 and
2 for a total term of 392 months imprisonment”. See United States v. Fields,
No. 3:11-cr-0045 (W.D. Ky. (Doc. 87, Order)). As such, Petitioner is not
entitled to the relief requested.
              Consequently, the petition for writ of habeas corpus will be denied.
An appropriate order will follow.




                                                                s/ Malachy E. Mannion
                                                                MALACHY E. MANNION
                                                                United States District Judge
DATED: November 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1169-01.wpd




                                                              -4-
